Matter of Kimelfeld v Menczelesz (2016 NY Slip Op 01674)





Matter of Kimelfeld v Menczelesz


2016 NY Slip Op 01674


Decided on March 9, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 9, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
L. PRISCILLA HALL
ROBERT J. MILLER
HECTOR D. LASALLE, JJ.


2015-04050
 (Docket No. F-394-14/14B)

[*1]In the Matter of Anna Kimelfeld, respondent, 
vGabor Menczelesz, appellant.


Law Offices of Inna Vernikov, PLLC, New York, NY, for appellant.

DECISION & ORDER
Appeal from an order of the Family Court, Kings County (W. Franc Perry, J.), dated April 28, 2015. The order denied, as untimely, the father's objections to an order of that court (Elizabeth Shamahs, S.M.) dated February 26, 2015.
ORDERED that the order dated April 28, 2015, is affirmed, without costs or disbursements.
The mother commenced this proceeding pursuant to Family Court Act article 4 alleging that the father violated the child support provisions of the parties' judgment of divorce.  In an order dated February 26, 2015, a Support Magistrate enforced the father's support obligation, modifying it only to the extent of directing him to make payments through the Support Collection Unit.  In the order appealed from, the Family Court denied, as untimely, the father's objections to the Support Magistrate's order.  The father appeals. 
Objections to an order of a Support Magistrate must be filed within 35 days after the date on which the order is mailed to the objecting party (see Family Ct Act § 439[e]; Matter of Babb v Darnley, 123 AD3d 1028, 1029; Matter of Heuser v Chavez, 117 AD3d 738, 738; Matter of Xiao-Lan Ma v Washington, 112 AD3d 957, 957-958). On this record, the Family Court properly denied the father's objections as untimely and refused to consider them (see Matter of Yalvac v Williams, 131 AD3d 622; Matter of Babb v Darnley, 123 AD3d at 1029; Matter of Hodges v Hodges, 40 AD3d 639, 639; cf. Matter of Bruckstein v Bruckstein, 78 AD3d 694).
MASTRO, J.P., HALL, MILLER and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court